Title: To James Madison from William Willis, 1 June 1802 (Abstract)
From: Willis, William
To: Madison, James


1 June 1802, New York. Has terminated his business and found a passage to France. Hopes to be in Barcelona in forty days. “I am inform’d (indirectly) that one of the Mr Montgomerys of Alicant were about to apply for the consulate of Barcelona, and from this I am led to conjecture the source of a great part of the Clamor rais’d against me, and such an opportunity no doubt will be very gratifying to them in order to be reveng’d of me for defending the interests of some american Citizens.… I can procure ten americans of respectable character, to give testimony in my favor, to one that will say any thing against my character.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

